Title: Aaron Burr’s Instructions to William P. Van Ness, [22–23 June 1804]
From: Burr, Aaron
To: Van Ness, William P.



[New York, June 22–23, 1804]

⟨–⟩ of withdrawing the Letter.
Impossible unless in lieu of it I should send a Challenge
vid. the Hypothesis
  the defiance
a. b. so uncommunicative that p. s. did not till now know his impressions of a H. letter, except by Conjecture.  No 7
a. b. far from conceiving that rivalship authorises a latitude not otherwise justifiable, always feels greater delicacy in such cases & would think it meaness to speak of a rival but in terms of respect—to do justice to his merits—to be silent of his foibles. Such has invariably been his conduct toward Jay, adams, Hamn. the only three who can be supposed to have stood in that relation to him.
That he has too much reason to believe that in regard of Mr H. there has been no reciprocity—for several years his name has been lent to the support of base Slanders—He has never had the generosity the magnanimity or the Candor to contradict or disavow. B. forbears to particularize as it could only tend to produce new irritations; but having made great sacrifices for the Sake of harmony—having exercised forbearance till it approached to humiliation, he has seen no effect produced by such Conduct, but a repetition of injury & is obliged to conclude that there is on the part of Mr H. a setled & implacable malevolence, that he will never cease in his Conduct toward Mr B. to violate those courtesies of life & that hence he has no alternative but to announce these things to the world which consistently with Mr Bs ideas of propriety can be done in no way but that which he has adopted. He is incapable of revenge, still less is he capable of imitating the Conduct of Mr H. by committing secret depredations on his fame & character—but these things must have an end.
